NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     CHARITY MARIE HILL, Petitioner.

                         No. 1 CA-CR 14-0740 PRPC
                              FILED 11-22-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2005-012984-002
               The Honorable Margaret R. Mahoney, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Charity Marie Hill, Goodyear
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.
                              STATE v. HILL
                            Decision of the Court

T H O M P S O N, Judge:

¶1             Petitioner Charity Marie Hill petitions this court for review
from the summary dismissal of her successive notice of post-conviction
relief. Hill argues each of her trial counsel were ineffective; her “of-right”
post-conviction relief counsel was ineffective and that various errors arose
in the course of sentencing. Hill also presents a number of issues she did
not raise below.

¶2             We deny review. Hill could have raised the claims of
ineffective assistance of trial counsel and the sentencing issues in her
petition for post-conviction relief of-right in 2012. She could have raised
the claims of ineffective assistance of her of-right post-conviction relief
counsel in a timely second petition for post-conviction relief.1 Any claim a
defendant could have raised in an earlier post-conviction relief proceeding
is precluded. Ariz. R. Crim. P. 32.2(a). None of the exceptions under Rule
32.2(b) apply. Finally, we do not consider the issues Hill presents for
review but did not raise below. State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d
924, 927 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135
(App. 1988); State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991);
Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶3            We grant review, but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




1    The trial court was incorrect when it held there is no right to effective
assistance of post-conviction relief counsel. Ineffective assistance of post-
conviction relief counsel is a cognizable claim for post-conviction relief
when made against counsel who provided representation in an “of-right”
post-conviction relief proceeding. State v. Pruett, 185 Ariz. 128, 131, 912 P.2d
1357, 1360 (App. 1995).



                                         2